Writ of Mandamus Denied, Opinion issued January 16, 2013.




                                                In The
                                     Qrnurt nf Appeals
                          lf.ift}f 1llistrid nf wexas at mallas
                                         No. 05-13-00041-CV


                               IN RE TST IMPRESO, INC, Relator


                   Original Proceeding from the U{fl Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No.ll-00890


                               MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Fillmore
                                     Opinion by Justice Francis

        Before the Court is relator's January 10, 2013 petition for writ of mandamus. In its petition,

relator contends the trial court abused its discretion by refusing to partially lift its May 8, 2011

protective order. In particular, relator maintains that by refusing to partially lift the protective order

so relator could comply with the federal court's November 8, 2012 order to compel, the trial court

violated the principles of comity and subjected relator to contempt in federal court. The facts and

issues are well known to the parties, so we need not recount them herein. Considering the record

before the trial court when it signed its August 31, 2012 order, we cannot conclude the trial court

abused its discretion.· See TEX. R. APP. P. 52.8(a); In re Prudential Ins. Co. ofAm., 148 S.W.3d 124,

135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
      Accordingly, we DENY relator's petition for writ of mandamus.




130041F.P05




                                            -2-